Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/21/2022 has been entered.

Priority
A copy of the priority document for Austrian Application No. A201/2018 filed on 1/20/2022 has been recorded.

Status of claims
Claims  4 and 10 have been cancelled; Claims 1, 7, and 19-20 have been amended; claims 1-3, 5-9 and 11-22 remain for examination, wherein claim 1 is an independent claim. It is acknowledged of the receipt of the Applicant’s “132 declaration” dated 6/21/2022.

Previous Rejections/Objections
The previous objection for the priority has been withdrawn since a copy of the priority document for Austrian Application No. A201/2018 filed on 1/20/2022 has been recorded
Previous rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Ueda et al (US 7972451 B2, thereafter US’451) is withdrawn since this claim has been cancelled in view of the Applicant’s “Arguments/Remarks with amendment” filed on 06/21/2022.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 5 and 7 depended on claim 1, however these claims include the same limitations.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-13, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al (US 7972451 B2, thereafter US’451).
Regarding claims 1-3, 5-9 and 17-20, US’451 teaches a pearlitic rail excellent in wear resistance and ductility (Title, Abstract and claims of US’451). The comparison of the composition ranges between the alloy ranges disclosed by US’451 (Abstract, claims, and Col.11, ln.29 to Col.16, ln.35 of US’451) and those of the instant invention is listed in the following table. All of the alloy compositions disclosed in US’451 overlap the claimed alloy composition ranges, which create a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of the claimed composition from the disclosures of US’451 since US’451 teaches the same pearlitic track part (Abstract, examples, and Figs.) with pearlitic structure without formation of pro-eutectoid cementite (Col.3, lns.28-46 of US’451) for railway vehicles application throughout whole disclosing ranges. Still regarding claim 1, US’451 specify that the high-strength rail having a tensile strength of 130 kgf/mm.sup.2 (1,274 MPa) or more (Col.1, lns.41-48); top of the head portion having hardness HV 300-500 hardness (Col.4, lns.35-39 of US’451); and over 10% elongation (Fig.8 and Col.9, lns.4-9 of US’451); which reads on the elongation value and overlaps the TS and HV values as recited in the instant claim. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the manufacturing process and heat treatment for the pearlite steel rail as demonstrated by US’451 for the track part of US’451 since US’451 teaches the same pearlite steel for rail application as disclosed in the instant invention throughout whole disclosing range (Abstract, examples, and claims of US’451).

Element
From instant Claims 1-2 and 17-18 (in wt.%)
US’451 (in wt.%)
(cl.3)
overlapping range
(in wt.%)
C
0.98-1.17 (cl.1)
1.05-1.17 (cl.2)
1.06-1.15 (cl.17)
1.08 (cl.18)
0.65-1.40
0.98-1.17 (cl.1)
1.05-1.17 (cl.2)
1.06-1.15 (cl.17)
1.08 (cl.18)
Mn
0.90-1.35
0.05-2.00
0.90-1.35
Si
0.70-1.10
0.05-2.00
0.70-1.10
Cr
0.15-0.70
0.05-2.00
0.15-0.70
V
0.07-0.20
0.005-0.50
0.07-0.20
Fe

balance
balance

From instant Claims 3 and 8 (in wt.%)
Form US’451 (in wt.%) (cl.8)

Al
0.01-0.06
0.008-1.00
0.01-0.06

From instant Claims and 19-20 (in wt.%)
Form US’451(in wt.%) (cl.8)

V
0.10-0.20 (cl.19,20)
0.005-0.50
0.10-0.20 (cl.19,20)

From instant Claims 5 and 7-8 (in wt.%)
Form US’451(in wt.%) (cl.8)

Nb
0.01-0.03 (cl.5,7,8)
0.002-0.05
0.01-0.03 (cl.5,7,8)

From instant Claim 6 (in wt.%)
Form US’451 (in wt.%) (cl.8)

Ti
0.0015-0.05
0.005-0.05
0.005-0.05

From instant Claim 9 (in wt.%)
Form US’451 (in wt.%) (cl.8)

N
40-120 ppm
0.0040-0.0200
= 40-200 ppm
40-120 ppm 


Regarding claim 11, US’451 specify re-heating in a furnace at temperature 1100oC or higher for hot-rolling (Col.21, ln.24 to Col.22, ln.42 of US’451) and US’451 teaches applying finish rolling so that the temperature of the rail surface may be in the range from 850oC to 1,000oC and the sectional area reduction ratio at the final pass may be 6% or more, and then applying accelerated cooling to the head portion of said rail at a cooling rate in the range from 1 to 30oC/sec. from the austenite temperature range to at least 550oC (abstract and examples of US’451), which overlaps all of the claimed heating conditions including furnace heating temperature range, finishing rolling temperature range, and forced cooling temperature range as recited in the instant claim. Overlapping in process parameters create a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the manufacturing process conditions for the pearlite steel rail track part of US’451 since US’451 teaches the same pearlite steel for rail application as disclosed in the instant invention throughout whole disclosing range.
Regarding claims 12-13, US’451 specify applying finish hot rolling so that the temperature of the rail surface is in the range from 850oC to 1,000oC and the sectional area reduction ratio at the final pass is 6% or more and applying accelerated cooling at a cooling rate in the range from 1 to 30oC/sec (Abstract and col.5, lns.1-14 of US’451), which is the same deformation temperature range as claimed in the instant claim 12 and is the same forced cooling as recited in the instant claim 13. The reduction ratio of US’451 overlaps the claimed deformation amount as recited in the instant claim 12. Overlapping in process parameters create a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the similar deformation as claimed as disclosed in US’451 since US’451 teaches the same pearlite steel for rail application as disclosed in the instant invention throughout whole disclosing.
Regarding claims 16 and 21-22, US’451 specify applying accelerated cooling at a cooling rate in the range from 1 to 30oC/sec (Abstract and col.5, lns.1-14 of US’451), which overlaps the claimed forced cooling rate at least 4oC/Sec (cl.16); at least 8oC/sec (cl.21); and/or at least 12oC/sec (cl.22). Overlapping in cooling rate create a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply proper cooling rate as demonstrated by US’451 since US’451 teaches the same pearlite steel for rail application as disclosed in the instant invention throughout whole disclosing range and US’451 specify accelerated cooling to the heat, web, and base portions of the rail immediately after the end of hot rolling can suppress the formation of pro-eutectoid cementite structures (Abstract, Col.3, ln.56 to Col.4, ln.3, and claims of US’451).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over of US’451 in view of Ueda et al (US 5,762,723, thereafter US’723).
Regarding the forced cooling medium as recited in the instant claims 14-15, US’451 teaches applying accelerated cooling after hot rolling (Abstract and col.5, lns.1-14 of US’451). US’451 does not specify the detail cooling medium as recited in the instant claims. However controlling the acceleration cooling condition by cooling medium is a well-known technique as demonstrated by US’723. US’723 teaches a pearlitic steel rail having excellent wear resistance and method of producing the same (Abstract and claims of US’723). All of the essential alloy composition ranges disclosed by US’723 (abstract, examples, and claims 3-6 of US’723) overlap the claimed alloy composition ranges as recited in the instant claim 1. US’723 specify that: “Incidentally, means for obtaining the cooling rate of more than 10oC to 30oC/sec is mist cooling, water-air mixture spray cooling or their combination, or immersion of the rail head portion or the whole into oil, hot water, polymer plus water, salt bath, etc.” (Col.13, lns.35-39 of US’723). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the well-known technique, that is to choose proper cooling medium, such as polymer bath from the disclosing of US’723 in the process of US’451 in order to obtain the desired cooling rate (Col.13, lns.35-39 of US’723).
Notes: Ueda et al (US 8,469,284 B2 is cited as a reference(s) only.

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-3, 5-9 and 11-22 have been fully considered but they are not persuasive. Regarding the arguments related to the amended features in the instant claims, the Examiner’s position has stated as above.
Regarding the Applicant’s “132 declaration” dated 6/21/2022, which has been fully considerate but it is insufficient to overcome the rejection of claims 1-3, 5-9 and 11-13, and 16-22 under 35 U.S.C. 103 as being unpatentable over Ueda et al (US 7972451 B2, thereafter US’451) and the rejection of claims 14-15 further in view of Ueda et al (US 5,762,723, thereafter US’723). It is noted that the Applicant’s argument for the unexpected results for the claimed narrow claimed composition ranges do not comparted to the closest disclosed examples in the cited prior art--Ueda et al (US’451). For example, symbol #92 in table 10 of US’451 indicates including 1.15wt%C; 0.70wt%Si, 0.45wt%Mn, 0.15wt%Cr, 0.011wt%Nb;, and 0.02wt%V with pearlite and trace pro-eutectoid cementite microstructure, which reads on all of the essential alloy composition and microstructures as claimed in the instant claims. Although 0.45wt%Mn and 0.02wt%V are outside the claimed ranges of Mn and V, US’451 teaches these elements can be adjusted in ranges of 0.05-2.00 wt% Mn and 0.005-0.50 wt% V. MPEP 2144 05 I. It is further noted that symbol #92 in table 10 of US’451 got the claimed same microstructures as claimed even Mn and V are outside the claimed ranges. Therefore, the Applicant does not show the criticality for the claimed element ranges.
Applicant’s arguments are summarized as follows:
1, the cited prior art(s) does not teach the claimed alloy composition with the claimed microstructures and properties.
2, “132 declaration” dated 6/21/2022, has shown the criticality of the claimed alloy compositions.
In response:
Regarding the arguments 1-2, Firstly, as pointed out in the rejection for the instant claims above, All of the alloy compositions disclosed in US’451 overlap the claimed alloy composition ranges, which create a prima facie case of obviousness. MPEP 2144 05 I. Secondly, it is noted that the Applicant’s argument for the unexpected results for the claimed narrow claimed composition ranges do not comparted to the closest disclosed examples in the cited prior art--Ueda et al (US’451). Other argument related to the Applicant’s “132 Declaration”, the reply can refer to the response for the Applicant’s “132 Declaration” above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734